UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A AMENDMENT NO. 2 [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 2-73389 STRIKER OIL & GAS, INC. (Exact name of small business issuer as specified in its charter) Nevada 75-1764386 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5075 Westheimer Rd., Suite 975, Houston, Texas77056 (Address of principal executive offices) (713) 402-6700 (Issuer’s telephone number) Check whether the issuer has (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [_] As of May 19, 2008, there were outstanding 20,451,816 shares of common stock, $.001 par value per share. Transitional Small Business Disclosure Format (Check one): Yes []No [X] STRIKER OIL & GAS, INC. INDEX TO FORM 10-Q March 31, 2008 Part I Financial Information Page No. Item 1. Financial Statements Consolidated Balance Sheets March 31, 2008 (unaudited) and December 31, 2007 1-2 Consolidated Statements of Operations (unaudited) Three Months Ended March 31, 2008 and 2007 3 Consolidated Statements of Cash Flow (unaudited) Three Months Ended March 31, 2008 and 2007 4-5 Notes to Unaudited Consolidated Financial Statements 6-10 Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition 11-14 Item 3. Controls and Procedures 15 Part II Other Information Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Exhibits 18 EXPLANATORY NOTE Striker Oil and Gas, Inc. (the “Company”) is filing this Amendment No. 2 on Form 10-Q/A (this “Amendment”) to the Company’s Form 10-Q for the quarter ended March 31, 2008, to revise the conclusion related to disclosure controls and procedures on Page 18 of the Company's Form 10-Q/A filed with the Securities and Exchange Commission on July 2, 2008. The change set forth above is the only portion of the Form10-Q being amended herein. This Amendment No.2 does not change any other information set forth in the Form10-Q. PART
